Citation Nr: 1522832	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  10-11 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for back disability, to include as secondary to the service-connected left knee disability, and if so, whether the reopened claim should be granted.  

2.  Entitlement to service connection for a left hip disability, to include as secondary to the service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to March 1959 and November 1961 to November 1965.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran died in February 2014.  The appellant is the Veteran's surviving spouse, who has been recognized by the RO as a proper substitute in this appeal.  

The record before the Board consists of the electronic records in Virtual VA and the Veterans Benefits Management System. 

The reopened claim of entitlement to service connection for a low back disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A rating decision issued in November 1968 denied service connection for a back disorder; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  

2.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection.

3.  A left hip disability was not present until more than one year following the Veteran's discharge from service, was not related to service, and was not caused or permanently worsened by the Veteran's service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for a low back disability has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection of a left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in April 2008, prior to the initial adjudication of the claims.

The record also reflects that the service treatment and examination records, VA treatment records, and post-service medical evidence identified by the Veteran or appellant have been obtained.  Neither the Veteran, his representative nor the appellant has identified any outstanding, existing evidence that could be obtained to substantiate either claim; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine whether the claimed left hip disability was related to his service-connected left knee disability, and the Board finds the VA examiners' opinion is adequate.  In this regard, the Board notes that the VA examiners provided opinions, with consideration of the altered gait theory for secondary service connection, which were supported by an adequate rationale.  The Board acknowledges that the record does not include an explicit opinion as to direct service connection; however, there is no probative evidence suggesting a link between the left hip disability and service: there is nothing in the service records and the Veteran never reported in-service injury/trauma to or symptoms of the left hip.  Therefore, no such opinion is required in this case.

Accordingly, the Board will address the merits of the issues on appeal. 

Application to Reopen

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

Entitlement to service connection for a low back disorder was denied in a November 1968 rating decision because the evidence did not show a current low back disability related to service.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  

Evidence added to the record after the expiration of the appeal period includes a March 2010 medical statement linking the Veteran's low back pain to an in-service knee injury.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim, namely a link between low back symptoms and service.  Accordingly, reopening of the claim is in order.

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The service treatment and examination records, including March 1959, November 1961, and October 1965 examination records, reveal no histories or findings of a left hip disability.  In this regard, the Board notes that although the October 1965 examination record indicates that clinical evaluation of the lower extremities was abnormal, the record clarifies that the abnormal finding pertained to a left knee disability.  

In March 2008, the Veteran reported left hip problems which he attributed to instability caused by the service-connected left knee disability.  An April 2008 VA treatment record reveals the Veteran's history that his left hip only bothered him when the left knee flared.  The record notes that screening examination of the hips was unremarkable.  

An April 2008 VA examination record reveals the Veteran's history of left hip pain.  He reported intermittent left hip problems since approximately 2007.  After examination, the examiner diagnosed minimal left hip osteoarthritis.  The examiner opined that it was less likely than not that the left hip disability was linked to the left knee disability.  The examiner reported that the Veteran's occupational history as a construction worker and a 2006 motor vehicle accident were more likely related to the left hip regional ache.  The examiner further added that the Veteran's periodic use of Prednisone was a factor for hip degenerative changes.  The record reveals the examiner's notation that "related" was being used to mean no cause or aggravation.  

A November 2008 private treatment record reveals the Veteran's history that his left hip "seems" to cause pain and that "sometimes it feels like the pain does radiate down to his leg."  

A March 2009 medical statement reveals the physicians' history of treating the Veteran for hip and knee pain.  The statement indicates that the Veteran reported sudden episodes where his knee and hip go out and pain radiates from the hip to the knee.  The physician noted that the Veteran had had intermittent problems with pain from his hip and knees for the previous 12 years and rendered the opinion "that the knee condition is at least as likely as not related to the left hip condition." 

A December 2009 VA examination record reveals the Veteran's history of left hip problems since 1996.  He explained that the left hip "goes out' when the left knee buckles."  The examiner indicated that the Veteran had "difficulty expressing the symptom 'goes out,' possibly meaning that muscles tighten, causing pain in the left hip/buttock region."  After examination and review of the record, the examiner diagnosed osteoarthritis.  

The examiner determined it was less likely than not that the left hip disorder was caused by or the result of the service-connected left knee disability.  The examiner explained that an antalgic gait is generally not considered a causative factor for osteoarthritis unless there was a "severe and prolonged" gait  disorder.  The examiner found the records did not indicate a severe and prolonged gait disorder which might be implicated as a contributing cause to the current left hip condition.  In this regard, the examiner noted that private treatment records dated from 2002 to 2008 indicated an active lifestyle with no mention of an antalgic gait.  The examiner also noted that although the private physician opined that the knee condition was related to the left hip condition, the physician did not say the hip condition was the result of the knee condition.  The examiner further determined the suggestion of hydroxyapatite deposition disease (HADD) in the soft tissues surrounding the left hip joint was not likely related to the left knee condition, explaining that the cause of HADD is usually not known though it may be secondary to an endocrine or hereditary condition.  The examiner added that the reported attacks of pain were suggestive of, but no diagnostic of, pseudogout which is sometimes associated with HADD.

Additionally, the examiner determined that it was less likely than not that the left knee disability permanently aggravated the left hip disability.  The examiner explained that the Veteran's history indicated that the left hip disability was intermittent and infrequent and that the attacks were of no known cause other than the knee "giving out."  The examiner added that the Veteran was evaluated twice by a respected authority on musculoskeletal disorders, who did not link the left hip complaints to the left knee disability.  

A March 2010 statement from a private physician reports that the physician had reviewed 12 years of the Veteran's medical records, which showed that the Veteran has had many episodes where his knee gave out causing him to fall.  The physician noted that the Veteran walked with a slight limp and complained of pain in the knee and hip.  The physician opined that it was at least as likely as not that the hip pain was caused by the injury to the knee because the knee injury occurred prior to the hip pain.  

A June 2010 VA examination record reveals the Veteran's history of a left hip condition which began in 2000.  The Veteran denied a hip injury prior to service and denied any injury to his left hip.  He reported a gradual onset of left hip pain five years after the left knee disability started.  The examiner diagnosed mild left hip arthritis secondary to the service-connected left knee residuals of torn medial meniscus, status-post meniscectomy.  The examiner concluded that the current left hip disorder was less likely than not caused by or aggravated by the left knee disability, to include altered gait.  The examiner explained that an altered gait is generally not considered a causative factor for osteoarthritis unless the altered gait is "severe and prolonged," and the examiner found the Veteran's records did not support a finding of "severe and prolonged" altered gait.  In this regard, the examiner noted that the records did not indicate a severe and prolonged gait disorder which might be implicated as a contributing cause.  The examiner added that the medical literature does not support a natural progression from the knee to the hip with the Veteran's presentation.  The examiner added that the left hip disorder were less likely than not solely due to the natural progress of the condition or other factors unrelated to the service-connected left knee disorder.  

Following review of the evidence, the Board concludes service connection is not warranted for a left hip disability.  The Board finds a preponderance of the evidence shows that a chronic left hip disability was not present during service or until more than one year thereafter and is not otherwise related to service.  The service treatment and examination records reveal no evidence indicative of a chronic left hip disorder or injury to the left hip.  The earliest evidence of a chronic condition, a history of chronic symptoms, dates over 40 years after the Veteran's final discharge from service. Of significance, the Veteran never alleged left hip symptoms during and since service or left hip trauma during service, though competent to do so.  Additionally, there is no medical evidence that the left hip disability began during service or is otherwise related to service.  Instead, the mot probative medical evidence of record, as discussed further below, suggests that the disability is likely due to the Veteran's construction work, post-service motor vehicle accident, and post-service medication use.  

The record includes multiple medical opinions from VA and private physicians.  he Board finds, however, that the record does not include any probative opinions linking the left hip disability to service or to the Veteran's service-connected left knee disability.  

While the private medical opinions discuss both the Veteran's left knee disability and left hip disorder, these opinions are not sufficient with which to grant the claim for service connection.  Initially, the Board finds the 2009 opinion from the private physician is not probative as it does not offer any opinion as to the left hip disability being secondary to the left knee disability.  Instead, the opinion only suggests that the left knee disability is secondary to the left hip disability.  Although the 2010 opinion from the private physician does link the left hip disability to the service-connected left knee disability, the Board finds the opinion is not probative because the physician did not support the conclusion with adequate medical rationale.  The 2010 physician appears to base the opinion solely on the chronological onset of the disabilities, notably that the left hip disorder postdated the left knee injury, without providing an explanation as to why the dates of onset suggest a medical relationship between the two conditions.  In the absence of such an explanation, the Board finds the opinion is not probative. 

In contrast, the record includes probative opinions from VA examiners indicating that the left hip disability was not caused or aggravated by the left knee disability.  The opinions are supported by rationales that are consistent with the medical evidence.  

The Board acknowledges that the June 2010 VA examiner diagnosed the Veteran with "mild left hip arthritis secondary to the service-connected left knee residuals of torn medial meniscus, status-post meniscectomy."  The Board finds that the probative value of this diagnosis is outweighed by the opinion provided by the examiner, however, which indicates the examiner's determination that the left hip arthritis was not secondary to the left knee disability.  This is because the examiner provided a rationale for the opinion and did not provide an explanation for the diagnosis.  

In reaching this determination, the Board has considered statements submitted from the Veteran and appellant in support of the claim for service connection.  The Veteran and appellant contend that the Veteran's left hip disability was secondary to the service-connected left knee disability.  He and his spouse have reported that the left hip symptoms were associated with flare-ups of the left knee disability and were possibly due to altered gait from the left knee disability.  Although the Veteran and the appellant might believe that the Veteran's left hip disorder is secondary to the left knee disability, the record does not suggest that the Veteran or appellant are otherwise competent to attribute the left hip disability to the left knee disability.  Such a determination requires specialized medical knowledge.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a low back disability is granted.

Service connection for a left hip disability is denied.  


REMAND

An addendum opinion is needed to determine whether the Veteran's low back disability is related to service.  Although the record includes medical opinions, the Board finds these opinions are only adequate with respect to addressing secondary service connection.    

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  All pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise to determine whether the Veteran's low back disability was etiologically related to his active service.  

Based upon the review of the Veteran's pertinent history, the physician should provide an opinion as to whether there is a 50 percent or better probability that the low back disability originated during the Veteran's active service or is otherwise etiologically related to the Veteran's active service, to include in-service treatment for back symptomatology.

The rationale for the opinion(s) must also be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  Undertake any other indicated development.

4.  Then, readjudicate the claim for service connection for a low back disability on the merits.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide the appellant and her representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


